      Case 1:21-cv-00045-SPW-TJC Document 20 Filed 08/04/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


STACY MILLER and A FEW GOOD                       CV 21-45-BLG-SPW-TJC
CLEANERS, individually and on
behalf of all others similarly situated,
                                                  ORDER
                    Plaintiffs,

vs.

FIRST INTERSTATE BANK and
DOES 1 through 100,

                    Defendants.

      Defendant moves for the admission of Andrew J. Demko to practice before

this Court in this case with Mark D. Parker to act as local counsel. The Applicant

Attorney’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:21-cv-00045-SPW-TJC Document 20 Filed 08/04/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging his admission under the terms set forth above.

      DATED this 4th day of August, 2021.

                                        _________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
